10. Direct insurance other than life assurance (implementing powers conferred on the Commission) (vote)
Report: Pervenche Berès
- Before the vote
rapporteur. - (FR) Madam President, it is about an important dossier in the area of commitology. I shall not trouble the House for long, but I should like us to be able to vote against the first part of the European Parliament's amendment and in favour of the second part. I think all Members will have understood the importance of this vote.
Thank you, Mrs Berès. So we are voting only on the second part.